Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 1 of 31

AO 106 (Rev. 06/09) Application for a Search Warrant

 

 

 

UNITED STATES DISTRICT COURT s. A R D
2)

 

for the 0 20I9
Northern District of Oklahoma
"CT A Clary
+ : JT Pie
In the Matter of the Search of vay

11324 East 22nd Street, Apt. 10, Tulsa Oklahoma, 7748 South Victor
Avenue, Apt. B, Tulsa, Oklahoma: and 7321 South Utica Avenue, Apt.
913, Tulsa, Oklahoma and curtilage premises.

White Dodge Avenger, OK Tag IND754;

Silver Hyundai Elantra, OK Tag INH808;

Black Hyundai Azera, OK Tag INDO84: and
Gray Ford Fusion, OK Tag ING96]

Case No. (C ANG / TS ORY

me ae ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachments "A," "B," "G," "D," "E." "EF" and "G"

located in the Northern —_—_—District of Oklahoma _ , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment "H"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 846 and 841(a) Drug Conspiracy

The application is based on these facts:

See Attached Affidavit by Taylor Wilson, SA/DEA

af Continued on the attached sheet.
O Delayed notice of days (give exact ending date ifmorethan30 days: ==——————__+) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on rT

 

 

pplicant’s signature

Taylor Wilson, SA/DEA

Printed name and title

 

Sworn to before me and signed in my presence.

vue Ql0-IG C)-

-
Judge's fgnature

 

City and state: Tulsa, OK — US Magistrate Judge Frank H. McCarthy

 

Printed name and title
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 2 of 31

AFFIDAVIT FOR SEARCH WARRANT

Taylor Wilson, being duly sworn under oath, states as follows:

1. I am a Special Agent with the Drug Enforcement Administration (DEA),
United States Department of Justice. J have been a DEA Special Agent since October
2015. I am currently assigned to the Tulsa Resident Office (TRO), in Tulsa, Oklahoma,
and I am an “investigative or law enforcement officer” of the United States as defined in
21 U.S.C. § 878(a). I was previously employed with Customs and Border Protection
(CBP), Department of Homeland Security. I worked as a CBP Officer:for approximately
two years. During my law enforcement career, I have received over 1,500 hours in
specialized training from various federal law enforcement agencies. This training has
focused upon methods of unlawful manufacturing of illegal narcotics via clandestine
laboratories, the installation and monitoring of global positioning satellite (GPS) trackers,
Title TI] wire interceptions, smuggling and distribution techniques, methods of drug
trafficking, as well as the means by which drug traffickers derive, launder and conceal
their profits from drug trafficking, the use of assets to facilitate unlawful drug trafficking
activity and the law permitting the forfeiture to the United States of assets purchased with
drug proceeds or assets used or intended to be used to facilitate the drug violations. I have
gained a considerable amount of knowledge about drug trafficking organizations and
their members through my training and experience. During the course of my training and

interviews with various defendants I have learned how individuals involved in drug
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 3 of 31

distribution schemes maintain records and conspire to deceive law enforcement as well as
rival distributors of controlled dangerous substances. I have learned how individuals who
are involved in the distribution of controlled dangerous substances maintain records and
secret monies derived from the sale of illegal drugs.

2. Based on my experience as a Special Agent with the Drug Enforcement
Administration (DEA), I also know that those involved in international drug trafficking
rely heavily on telephones to communicate with one another in order to coordinate the
smuggling, transportation, and distribution of illegal drugs, and that they frequently
employ coded language and slang terminology in an effort to maintain secrecy while
engaging in such communications.

3. Through my employment as a Special Agent with the Drug Enforcement
Administration (DEA), I have gained knowledge in the use of various investigative
techniques, including the use of wire and electronic interceptions and other types of
electronic surveillance, physical surveillance, undercover investigators, confidential
informants, cooperating witnesses, controlled purchases of illegal drugs, consensually-
monitored recordings, investigative interviews, trash searches, mail covers, financial
investigations, administrative and grand jury subpoenas, and search and arrest warrants.

4. The information contained in this affidavit is known personally by me
and/or was learned by me from other officers or agents, witness interviews or by

reviewing reports and documents. Since this affidavit is being submitted for the limited
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 4 of 31

purpose of enabling a judicial determination of whether probable cause exists to justify
the issuance of a search warrant for the described premises, I have not included each and
every fact known to me and others regarding the investigation of this matter. I have set
forth only the facts that I believe are necessary to establish probable cause. I base my
belief that financial and documentary evidence related to the transportation, sale and/or
distribution of illegal controlled substances will be recovered based on the information

contained within this affidavit.

5. Based on my background, training and experience, as previously detailed in
this affidavit, I know:
a. Drug traffickers often place assets in names other than their own to avoid

detection of these assets by law enforcement. In addition, drug traffickers often use a
variety of vehicles, vehicles in the names of others and rental vehicles to prevent
detection and identification by law enforcement and to prevent forfeiture of the vehicles;

b. Even though these assets are in the names of other people, the drug
traffickers continue to use these assets and exercise dominion and control over them;

c. Drug traffickers must maintain a large amount of U.S. currency in order to
finance their ongoing drug activities;

d. Drug traffickers maintain books, computer data and programs, records,
receipts, notes, ledgers, airline tickets, money orders, cashier’s checks, records of wire
transfers, records of purchase of vehicles and property and other papers relating to the
importation, ordering, sale, transportation, possession, purchase and transfer of controlled
substances;

e. Drug traffickers often keep records that are usually recorded in units of
weight and monetary value, associated with pounds and kilograms or other such units of
measurement and dollar amounts to assist them in their business, records to keep track of
amounts "fronted" to customers and money owed by customers for amounts "fronted" by
the trafficker; the aforementioned records, books, notes, ledgers, etc., are maintained
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 5 of 31

where drug traffickers have ready access to them, i.e., on their persons, in their vehicles,
in or about their residences and places of business. These documents are often kept in
code to secret their meaning from law enforcement;

f. It is common for drug traffickers to hide contraband, proceeds of drug
sales, financial instruments, precious metals, jewelry and other items of value, and/or
proceeds of drug transactions, records and evidence of drug transactions relating to
transferring, hiding or spending large sums of money made from engaging in drug
trafficking in secure locations on their persons, within their vehicles, within or around
their residences and businesses for ready access or to conceal them from law enforcement
authorities;

g. When drug traffickers collect proceeds from the sale of drugs, they attempt
to legitimize these profits. To accomplish these goals, drug traffickers utilize some, if not
all, of the following means; foreign and domestic banks and their attendant services,
securities, cashier's checks, money orders, bank drafts, letters of credit, real estate, shell
corporations and business frauds;

h. Drug traffickers commonly maintain names, addresses and telephone
numbers in books or papers for their associates in the trafficking organization. These
books or papers include such items as address books, telephone messages, etc. Shorthand
and/or code names are sometimes used for buyers, co-conspirators, sellers, weights and
other details of the drug traffickers;

1. Drug traffickers hide and maintain in their residences, storage buildings,
barns and outbuildings, places of business, family member’s residences and the
residences of co-conspirators, financial records which, when analyzed, will show their
accumulation and expenditure of money and assets substantially exceeds any legitimate
income. I am aware that the courts have recognized that unexplained wealth is derived
from crimes motivated by greed, in particular, drug trafficking;

j. The aforementioned books, records, receipts, notes, ledgers and other items
mentioned above, are commonly maintained where the drug traffickers have ready access
to them and are maintained for long periods of time after the actual event reflected in the
documents;

k. Drug traffickers take or cause to be taken photographs of themselves, their
associates, their property and their products. These traffickers usually maintain these
photographs in their possession, as in their cellular telephones, iPads, or other portable
electronic devices;
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 6 of 31

1. Drug traffickers usually keep paraphernalia for packaging, cutting,
weighing, and distributing drugs. This paraphernalia includes, but is not limited to,
scales, plastic bags, cutting agents, and other devices used for packaging to aid in the
concealment of the drug for its distribution;

m. Drug traffickers often keep hand guns, ammunition and other weapons in
their residences (including outbuildings), businesses and automobiles to safeguard
supplies of drugs and the proceeds of drug sales;

n. Drug traffickers often operate under assumed names in order to conceal
their true identities from law enforcement and, in so doing, acquire property, services and
personal identification (such as driver’s licenses and birth certificates) under their
assumed or alias names, and they maintain such documents in evidence of their false
identities in their residences (including outbuildings), businesses and automobiles
together with evidence of their true identities;

0. Drug traffickers commonly conduct a significant amount of their business
by using cellular telephones and other telephone systems and normally make frequent
calls to conduct, direct, supervise and coordinate their activities;

p. Drug traffickers commonly keep their stash of controlled substances and
currency proceeds separate and store the same in multiple residences (including
outbuildings), businesses and automobiles; and

q. Individuals involved in illegal activities like drug trafficking often generate
large amounts of cash from their illegal activities. In order to conceal profits from illegal
activities, these individuals employ various types of financial transactions to disguise and
conceal profits. Individuals involved in criminal activities may utilize the facade of a
legal enterprise that can be represented as the source of funds arising out of the criminal
activity. Individuals involved in illegal activity often physically conceal their funds in
locations such as residences, safe deposit boxes, safes or other locations where assets can
be physically concealed. Illegal proceeds or assets may also be hidden by placing the
assets in third party names including personal property, real property or financial
institutions.

6. Based upon my training and experience, and information related to me by

agents and others involved in the forensic examination of computers, I know that
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 7 of 31

computer data can be stored on a variety of systems and storage devices including, but
not limited to, hard disk drives, floppy disks, thumb drives, compact disks, magnetic
tapes, memory chips, cellular telephones, iPads and other portable electronic devices. I
also know that during the search of the premises it is not always possible to search
computer equipment and storage devices for data for a number of reasons, including the
following:

a. Searching computer systems is a highly technical process which requires
specific expertise and specialized equipment. There are so many types of computer
hardware and software in use today that it is impossible to bring to the search site all of
the necessary technical manuals and specialized equipment necessary to conduct a
thorough search. In addition, it may also be necessary to consult with computer
personnel who have specific expertise in the type of computer, software application or
operating system that is being searched.

b. Searching computer systems requires the use of precise, scientific
procedures which are designed to maintain the integrity of the evidence and to recover
"hidden," erased, compressed, encrypted or password-protected data. Computer
hardware and storage devices may contain "booby traps" that destroy or alter data if
certain procedures are not scrupulously followed. Since computer data is particularly
vulnerable to inadvertent or intentional modification or destruction, a controlled
environment, such as a law enforcement laboratory, is essential to conducting a complete
and accurate analysis of the equipment and storage devices from which the data will be
extracted.

Cc. The aforementioned facts most commonly necessitate the seizure of
computers, cellular telephones, iPads and other portable electronic devices and all related
computer equipment in order to conduct a search by Forensic Examiners in the well-
equipped and controlled environment of a laboratory setting.

7. This affidavit is made in support of an Application for Search Warrant and

Search Warrant for the premises and vehicles described in Attachments “A,” “B,” “C,”

“D,” “FE,” “F,” and “G.”
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 8 of 31

8. As a result of my participation in the investigation of matters referred to in
this affidavit, and based upon reports made to me by other law enforcement agencies and
witnesses, I am familiar with the facts and circumstances of this investigation. The
property and vehicles to be searched is described in Attachments “A,” “B,” “C,” “D,”
“EB,” “Fy” and “G.” Attachment “H” is a list of items for which authority is sought to
search and seize. Since this affidavit is presented to support an application for a search
warrant of the premises and vehicles described on Attachments “A,” “B,” “C,” “D,” “E,”
“F.” and “G.” I have not included each and every fact I know concerning this
investigation. However, I have set forth the facts that I believe are essential to establish
the necessary foundation and probable cause to support the Application for Search
Warrant and Search Warrant for the properties and vehicles to be searched described in
Attachments “A,” “B,” “C,” “D,” “E,” “F,” and “G.”

BACKGROUND

9. Since June 2019, members of the DEA Tulsa Resident Office (TRO), FBI
Tulsa, and the Tulsa Police Department (TPD) Special Investigation Division (SID) have
been investigating a heroin drug trafficking organization (DTO) operating in Tulsa,
Oklahoma. During this investigation, investigators have identified Pablo Soriano-
Villareal to be the cell-head of the DTO in Tulsa, Oklahoma. Investigators have
identified Soriano-Villareal to deliver bulk cash drug proceeds to couriers and to receive

kilogram quantity shipments of heroin. Also during this investigation, investigators have
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 9 of 31

identified Felix Gil-Cardenas, David Hernandez-Perez, and Diego Carrillo-Lopez as
Tulsa-based couriers that work for Soriano-Villareal. During the course of this
investigation, there have been multiple controlled purchases of heroin by undercover
officers as well as currency received from the sale of these illegal narcotics.

10. Moreover, during the course of this investigation, investigators came to
believe Soriano-Villareal utilizes 11324 East 22™ Street, Apt. 10, Tulsa, Oklahoma,
and 7748 South Victor Avenue, Apt. B, Tulsa, Oklahoma, to store quantities of heroin
and currency derived from the distribution of heroin. Additionally, investigators believe
that up until they recently abandoned the apartment, Hernandez-Perez, Carrillo-Lopez,
and Soriano-Villareal utilized 11325 East 23" Street, Apt. 6, Tulsa, Oklahoma, to store
quantities of heroin and currency derived from the distribution of heroin. Investigators
believe that Hernandez-Perez, Carrillo-Lopez, and Soriano-Villareal are still utilizing
7321 South Utica Avenue, Apt. 913, Tulsa, Oklahoma, for those purposes.
Investigators were able to document money laundering and drug distribution involving
this DTO.

11. Investigators have also obtained Tulsa County, State of Oklahoma, court
Orders authorizing investigators to place GPS tracking devices on the following vehicles:
Soriano-Villareal’s white Dodge Avenger, Carrillo-Lopez’ black Hyundai Azera,

Hernandez-Perez’ gray Ford Fusion, and Gil-Cardenas’ silver Hyundai Elantra.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 10 of 31

PROBABLE CAUSE IN SUPPORT OF SEARCH WARRANT

12. On June 27, 2019, members of the DEA Oklahoma City District Office
(OKC) contacted members of the DEA TRO and advised that a DEA Confidential Source
(CS) had been offered a contract to coordinate a money pick-up in Tulsa, Oklahoma. On
that same date, a law enforcement officer, acting in an undercover capacity (UC-1) met
with a Hispanic male, later identified as Soriano-Villareal, in Tulsa, Oklahoma. During
the meeting, Soriano-Villareal provided UC-1 a gift bag that contained $70,000 U.S.
Currency. The $70,000 U.S. Currency was packaged in numerous bundles and wrapped
in rubber bands. Based on my training and experience, I know drug traffickers to
frequently package bulk cash drug proceeds in this fashion.

13. Following the bulk currency pick-up described above, investigators
identified Soriano-Villareal to reside with Gil-Cardenas at 7329 South Utica Avenue,
Apt. 1014, Tulsa, Oklahoma.

14. On July 9, 2019, investigators conducted surveillance on Soriano-Villareal.
At approximately 10:19 a.m., investigators observed Soriano-Villareal had departed from
his residence at 7329 South Utica Avenue, Apt. 1014, and observed him travel to the
Country Inn and Suites, located in Tulsa, Oklahoma. Upon arrival to the Country Inn and
Suites, investigators observed Soriano-Villareal enter into the hotel carrying a plastic
wrapped rectangular object shaped like money. Soriano-Villareal was observed entering

into room 201. A few minutes later, investigators observed Soriano-Villareal walk out of
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 11 of 31

room 201 carrying a large duffel bag. Based on the appearance of duffel bag, the duffel
bag observed to be weighted. Soriano-Villareal proceeded to enter into his white Dodge
Avenger and depart from the hotel. Investigators observed Soriano-Villareal return to his
residence at 7329 South Utica Avenue, Apt. 1014.

15. Based on my training and experience and my knowledge of this
investigation, I believe Soriano-Villareal met with a heroin courier at the Country Inn and
Suites. Additionally, I believe Soriano-Villareal delivered a courier payment, which was
contained in the plastic wrapped object that Soriano-Villareal was observed carrying
inside of the hotel. Furthermore, I believe Soriano-Villareal received a multi-kilogram
shipment of heroin from the courier, which was concealed in the large duffel bag.

16. On July 10, 2019, investigators conducted surveillance on Soriano-
Villareal. During the surveillance operation, investigators observed Soriano-Villareal
travel to the Village East Apartment Complex and enter into an apartment located at
11325 East 23 Street, Tulsa, Oklahoma. Approximately five minutes later,
investigators observed Soriano-Villareal exit an apartment in building 19 carrying a
weighted plastic bag.

17. On July 12, 2019, investigators observed Soriano-Villareal return to the
Village East Apartment Complex. After a short period of time, investigators observed
Soriano-Villareal exit an apartment in building 19 at 11325 East 23™ Street.

Approximately two minutes after Soriano-Villareal’s departure, investigators observed a

10
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 12 of 31

Hispanic male, later identified as Diego Carrillo-Lopez, walk from the direction of
Apartment 6, building 19, at 11325 East 23 Street carrying a weighted plastic bag.
Carrillo-Lopez proceeded to enter into a Chevrolet Cruze bearing Oklahoma tag IND084.
A records check reveals that the Chevrolet Cruze is registered to Diego Carrillo-Lopez at
11325 East 23" Street, Apt. 6, Tulsa, Oklahoma. Following the identification of Carrillo-
Lopez, investigators identified Carrillo-Lopez, David Hernandez-Perez, and Soriano-
Villareal to visit the residence located at 11325 East 23" Street, Apt. 6, frequently until
recently.

18. On July 23, 2019, investigators conducted a controlled purchase of heroin
from Gil-Cardenas. During this operation, a law enforcement officer, acting in an
undercover capacity (UC-2), contacted a Mexico-based “dispatcher” and arranged a
purchase of heroin. The “dispatcher” directed UC-2 to go to the parking lot of the CVS
pharmacy, located at 51% Street and Memorial Drive in Tulsa, Oklahoma. At
approximately 12:46 p.m., investigators observed Gil-Cardenas drive through the CVS
pharmacy parking lot. Gil-Cardenas ultimately parked in the Vasa Gym parking lot,
which is located adjacent to the CVS pharmacy on the southwest corner of the
intersection. UC-2 also travelled to the Vasa Gym parking lot and parked a few spots
down from Gil-Cardenas. UC-2 proceeded to exit the UC vehicle and enter into the front
passenger seat of Gil-Cardenas vehicle. After a couple of minutes, UC-2 exited Gil-

Cardenas’ vehicle and entered back into the UC vehicle. At that time, UC-2 departed

11
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 13 of 31

from the parking lot and physical surveillance of Gil-Cardenas was terminated. During
the meeting with Gil-Cardenas, UC-2 purchased 10.7 grams of heroin in exchange for
$700.00.

19. On July 24, 2019, investigators conducted surveillance on Soriano- Villareal
and observed him travel to Chuck E. Cheese in Tulsa, Oklahoma, and meet with the same
courier he met with at Country Inn and Suites on July 9, 2019. Soriano-Villareal was
observed driving his white Dodge Avenger bearing Oklahoma tag IND754. During the
meeting, Soriano-Villareal received a large duffel bag from the courier’s vehicle. After
receiving the duffel bag, investigators followed Soriano-Villareal to his apartment at
7329 South Utica Avenue, Apt. 1014. Investigators observed Soriano-Villareal roll the
duffel bag into apartment 1014.

20. At the beginning of August 2019, investigators identified that Gil-Cardenas
and Soriano-Villareal moved out of the residence at 7329 South Utica Avenue, Apt.
1014. At that time, investigators identified Soriano-Villareal to move to an apartment
located at 11324 East 22™ Street, Apt. 10, Tulsa, Oklahoma. Additionally,
investigators identified Gil-Cardenas to move to an apartment located at 7748 South
Victor Avenue, Apt. B, Tulsa, Oklahoma. Moreover, investigators observed Soriano-
Villareal still frequented Gil-Cardenas residence at 7748 South Victor Avenue, Apt. B.
Based on my training and experience, I know cell-heads and their courier’s to frequently

reside at different locations in order to separate the illegal narcotics from the drug

12
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 14 of 31

proceeds. In this situation, I believe Soriano-Villareal and Gil-Cardenas began residing at
separate locations in order to deter law enforcement detection.

21. On August 6, 2019, investigators made plans for a law enforcement officer,
acting in an undercover capacity (UC-3), to conduct a controlled purchase of heroin from
the DTO. On that same date, UC-3 contacted a Mexico-based “dispatcher” and
coordinated the controlled purchase in Tulsa, Oklahoma. The “dispatcher” directed UC-3
to wait in the area of 7 Street and Yale Avenue in Tulsa, for a gray Ford Fusion.
Investigators established surveillance in the area and UC-3 observed a gray Ford Fusion
bearing a paper tag arrive. UC-3 followed the gray Ford Fusion to the area of 500 South
Erie Avenue, Tulsa, Oklahoma, where UC-3 entered into the front passenger seat of the
gray Ford Fusion. Inside the vehicle, UC-3 met with Hernandez-Perez. During the
meeting, UC-3 purchased approximately one gram of heroin from Hernandez-Perez in
exchange for $100. After the meeting, UC-3 and Hernandez-Perez departed the area in
separate directions. Investigators later observed that Hernandez-Perez obtained state of
Oklahoma tag ING961 for his gray Ford Fusion. A records check reveals that on August
13, 2019, Oklahoma tag ING961 was issued to David Hernandez-Perez at 7321 South
Utica Avenue, Apt. 913, Tulsa, Oklahoma. Following the controlled purchase,
investigators conducted a field test on the substance that Hernandez-Perez sold UC-3.

The result of the field test was presumptive positive for heroin.

13
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 15 of 31

22. On August 14, 2019, investigators made plans for UC-2 to purchase a
quantity of heroin from Gil-Cardenas. On that date, UC-2 contacted the “dispatcher” and
arranged to purchase heroin in Tulsa, Oklahoma. The “dispatcher” directed UC-2 to go to
the parking lot of the Walgreens pharmacy, located at 31 Street and Garnett Avenue in
Tulsa, Oklahoma. At approximately 12:22 p.m., investigators observed GPS location data
on Gil-Cardenas’ silver Hyundai Elantra to indicate that Gil-Cardenas was departing
from his residence at 7748 South Victor Avenue, Apt. B, Tulsa, Oklahoma.
Investigators maintained electronic surveillance on Gil-Cardenas and observed him travel
directly to Walgreens pharmacy at 31% Street and Garnett Avenue. At approximately
12:48 p.m., upon Gil-Cardenas’ arrival, UC-2 exited the UC vehicle and entered into the
front passenger seat of Gil-Cardenas’ silver Hyundai Elantra bearing a paper tag. After a
short period, UC-2 exited Gil-Cardenas’ vehicle, returned to the UC vehicle, and
departed the area. During the meeting with Gil-Cardenas, UC-2 purchased 12.9 grams of
heroin in exchange for $800.

23. On August 26, 2019, investigators were conducting surveillance on
Hernandez-Perez and Carrillo-Lopez. At approximately 7:30 p.m., investigators observed
Hernandez-Perez and Carrillo-Lopez arrive to the Village East Apartment Complex and
park in the area of building 19. Shortly thereafter, investigators observed Hernandez-
Perez and Carrillo-Lopez enter into the apartment located at 11325 East 23" Street, Apt.

6, Tulsa, Oklahoma.

14
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 16 of 31

24. On August 28, 2019, at approximately 7:30 a.m., investigators observed
GPS location data on Carrillo-Lopez’ vehicle to indicate that he was located at the
apartment at 7321 South Utica Avenue, Apt. 913, Tulsa, Oklahoma. Subsequently,
investigators established surveillance at the residence. At approximately 8:30 a.m.,
investigators observed Carrillo-Lopez and Hernandez-Perez exit the residence at 7321
South Utica Avenue, Apt. 913, enter into Carrillo-Lopez’ black Hyundai Azera and
depart from the area.

25. On that same date, investigators conducted surveillance on Soriano-
Villareal’s residence, located at 11324 East 22™! Street, Apt. 10, Tulsa, Oklahoma. At
approximately 4:22 p.m., investigators observed Soriano-Villareal walk into his
apartment (Apartment 10) carrying multiple bags.

26. On August 29, 2019, investigators made plans for UC-3 to execute a
controlled purchase of heroin from the DTO. UC-3 contacted the Mexico-based
“dispatcher” and requested to purchase a quantity of heroin. The “dispatcher” directed
UC-3 to drive to 15" Street and Memorial Drive in order to meet with the courier.
Investigators followed UC-3 to the area. UC-3 then placed an additional call to the
“dispatcher” and was advised that a black Hyundai would arrive and deliver the heroin.
At approximately 3:20 p.m., UC-3 met with Carrillo-Lopez in the area of 13" Street and
South 93 East Avenue. UC-3 entered into the front passenger seat of Carillo-Lopez’

black Hyundai Azera bearing Oklahoma tag IND084 and met with Carrillo-Lopez.

15
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 17 of 31

During the meeting, UC-3 purchased approximately 13.21 grams of heroin in exchange
for $800. Following the controlled purchase, investigators conducted a field test on the
substance that Diego-Carrillo sold UC-3. The result of the field test was presumptive
positive for heroin.

27. On September 5, 2019, investigators monitored GPS location data on
Hernandez-Perez’ gray Ford Fusion. Investigators observed Hernandez-Perez to stay the
night at his residence, located at 7321 South Utica Avenue, Apt. 913, Tulsa,
Oklahoma. At approximately 9:50 a.m., GPS location data indicated that Hernandez-
Perez had departed from his residence at 7321 South Utica Avenue, Apt. 913.
Investigators observed Hernandez-Perez to immediately drive to the area of 31* Street
and South 129" East Avenue in Tulsa, Oklahoma. Upon arrival, GPS location data on
Hernandez-Perez’ gray Ford Fusion indicated that Hernandez-Perez drove through
numerous neighborhoods in the area. Based on undercover controlled purchases during
this investigation, I know Hernandez-Perez conducts his heroin transactions in
neighborhoods throughout Tulsa, Oklahoma.

28. Additionally, on that same date, investigators observed Gil-Cardenas had
obtained state of Oklahoma tag INH808 for his silver Hyundai Elantra. A records check
reveals that Oklahoma tag INH808 is assigned to Fernando Modesto Cazola at 7748

South Victor Avenue, Apt. B, Tulsa, Oklahoma.

16
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 18 of 31

29. During the course of this investigation, investigators have conducted
multiple surveillance operations on Tulsa-based members of the DTO. Surveillance has
revealed that Soriano- Villareal, Gil-Cardenas, Hernandez-Perez, nor Carrillo-Lopez have
a permanent job that they regularly report to. Additionally, investigators have observed
Gil-Cardenas, Hernandez-Perez, and Carrillo-Lopez to spend the majority of their days
delivering heroin to customers in the Tulsa, Oklahoma, area.

11324 EAST 228? STREET, APT. 10, TULSA, OKLAHOMA

30. During this investigation, surveillance has been conducted on Pablo
Soriano-Villareal and he has been identified to permanently reside at the residence
located at 11324 East 22"! Street, Apt. 10, Tulsa, Oklahoma. As previously mentioned
in this affidavit, Soriano-Villareal is the cell-head for the DTO in Tulsa, Oklahoma.
Additionally, UC-1 picked up $70,000 U.S. Currency from Soriano-Villareal and
investigators have observed him meet with a California based courier on multiple
occasions and receive large duffel bags. On two prior occasions, Soriano-Villareal
returned to his previous apartment, 7329 South Utica Avenue, Apt. 1014, after picking up
large duffle bags from the currier, and on one of those occasions, investigators saw him
wheel the large duffel bags to his previous apartment.

7748 SOUTH VICTOR AVENUE, APT. B, TULSA, OKLAHOMA
31. During this investigation, surveillance has been conducted on Felix Gil-

Cardenas. During surveillance, investigators have identified Gil-Cardenas to permanently

17
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 19 of 31

reside at the residence located at 7748 South Victor Avenue, Apt. B, Tulsa, Oklahoma.
As previously mentioned in this affidavit, investigators have purchased quantities of
heroin from Gil-Cardenas on multiple occasions.
11325 EAST 23°” STREET, APT. 6, TULSA, OKLAHOMA

32. During this investigation, surveillance has been conducted at 11325 East
23" Street, Apt. 6, Tulsa, Oklahoma. Investigators have observed Pablo Soriano-
Villareal, David Hernandez-Perez, and/or Diego Carrillo-Lopez to come and go from this
apartment daily. On September 9, 2019, investigators observed Hernandez-Perez and
Carrillo-Lopez to no longer frequent Apartment 6. On September 10, 2019, investigators
served an Administrative Subpoena to the management at the Village East Apartment
Complex where 11325 East 23rd Street, Apartment 6, is located. At that time,
investigators learned that Hernandez-Perez and Carrillo-Lopez had "skipped out"
(abandoned) on Apartment 6 and that management took possession of the apartment on
September 9, 2019.

7321 SOUTH UTICA AVENUE, APT. 913, TULSA, OKLAHOMA

33. During this investigation, surveillance has been conducted on David
Hernandez-Perez and Diego Carrillo-Lopez. During surveillance, investigators have
identified Hernandez-Perez and Carrillo-Lopez to permanently reside at the residence
located at 7321 South Utica Avenue, Apt. 913, Tulsa, Oklahoma. As previously

mentioned in this affidavit, investigators have purchased quantities of heroin from

18
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 20 of 31

Hernandez-Perez and Carrillo-Lopez on multiple occasions. Additionally, investigators
have identified Hernandez-Perez’ vehicle to also be registered to apartment 913.

34. Based on the foregoing information regarding surveillance, undercover
heroin purchases, and other information developed during the investigation, together with
my training and experience that individuals involved with drug trafficking organizations
keep records and other indicia of their involvement in money laundering and drug
trafficking at their residences. I believe that items listed on Attachment “H” will be found
at Pablo Soriano-Villareal’s residence located at 11324 East 224 Street, Apt. 10, Tulsa,
Oklahoma. I believe that items listed on Attachment “H” will be found at Felix Gil-
Cardenas’ residence located at 7748 South Victor Avenue, Apt. B, Tulsa, Oklahoma. |
believe that items listed on Attachment “H” will be found at David Hernandez-Perez and
Diego Carrillo-Lopez’ residence located at 7321 South Utica Avenue, Apt. 913, Tulsa,
Oklahoma. All locations are within the Northern District of Oklahoma.

WHEREFORE, based on the foregoing, I believe there is probable cause to search
Pablo Soriano-Villareal’s residence located at 11324 East 22™ Street, Apt. 10, Tulsa,
Oklahoma, and Soriano-Villareal’s vehicle, a white Dodge Avenger bearing
Oklahoma tag IND754. I believe there is probable cause to search Felix Gil-Cardenas’
residence located at 7748 South Victor Avenue, Apt. B, Tulsa, Oklahoma, and Gil-
Cardenas’ vehicle, a silver Hyundai Elantra bearing Oklahoma tag INH808. I believe

there is probable cause to search David Hernandez-Perez and Diego Carrillo-Lopez’

19
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 21 of 31

residence located at 7321 South Utica Avenue, Apt. 913, Tulsa, Oklahoma, and their
vehicles, a black Hyundai Azera bearing Oklahoma tag IND084 and a gray Ford
Fusion bearing Oklahoma tag ING961. These properties and vehicles are described in
Attachments “A,” “B,” “C,” “D,” “E,” “F,” and “G.” Items described on Attachment “H”
are evidence of crimes, fruits or instrumentalities of crimes and property designed for
use, intended for use and used in committing crimes, relating to violations of Title 21,

United States Code, Sections 846 and 841(a) and respectfully request that a search

“Toa [LX

SA Ta Wilson
Drugnforcement Administration

warrant be issued.

 

{=
Sworn and subscribed to before me this \Q day of September, 2019.

oe! Glo ne

Jodi FA, ayne
United States Magistrate Judge

20
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 22 of 31

ATTACHMENT "A"
LOCATION TO BE SEARCHED

11324 East 22" Street, Apt. 10, Tulsa, Oklahoma and curtilage premises; The residence to be
searched is located within the Village East Apartment Complex, in the 11300 block of East 22"
Street. The residence to be searched is located in building 15 within the Village East Apartment
Complex. Building 15 is the third structure east of South Garnett Road on the south side of East
22™ Street. The building runs north and south and is composed of red brick, white siding, and blue
trim. The residence to be searched is the furthest north apartment on the second level of building
15. The front door to the residence to be searched is blue and faces to the west. The number “10”
is posted on the door. The residence to be searched is more commonly known as 11324 East 22"4
Street, Apartment 10. The residence is located in the city of Tulsa, County of Tulsa, and State of -
Oklahoma.

 

 
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 23 of 31

ATTACHMENT "B"
LOCATION TO BE SEARCHED

7748 South Victor Avenue, Apt B, Tulsa, Oklahoma, and curtilage premises; The residence
to be searched is located in the Riverchase Apartments, in the 7700 block of South Victor Avenue.
The residence to be searched is located within building 18 within the Riverchase Apartments.
Building 18 is composed of red siding with white trim and a gray composite roof. The residence
to be searched is on the northeast corner of building 18 and is on the first floor. The front door of
the residence to be searched is dark gray in color and faces east. The letter “B” is posted on the
white trim to the right of the door. The residence to be searched is more commonly known as 7748
South Victor Avenue, Apartment B. The residence to be searched is located in the City of Tulsa,
County of Tulsa, and the State of Oklahoma.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 24 of 31

ATTACHMENT "'C"
LOCATION TO BE SEARCHED

7321 South Utica Avenue, Apt. 913, Tulsa, Oklahoma, and curtilage premises; The
residence to be searched is located in the Park at Forest Oaks Apartments in the 7300 block of
South Wheeling Avenue. The residence to be searched is located within building 9 in the Park at
Forest Oaks Apartments. Building 9 is composed of gray siding with dark gray trim and a brown
composite roof. Building 9 runs east and west and the number “7321” are posted bertically on the
southwest corner of the building. The residence to be searched is on the south side of the building
on the first floor. The residence to be searched is the third door from the west end of the building.
The front door of the residence to be searched is dark gray in color and faces east. The numbers
“913” are horizontally posted on the door. The residence to be searched is more commonly known
as 7321 South Utica Avenue, Apartment 913. The residence to be searched is located in the City
of Tulsa, County of Tulsa, and the State of Oklahoma.

 

 
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 25 of 31

ATTACHMENT "D"
VEHICLE TO BE SEARCHED

White Dodge Avenger Bearing Oklahoma Tag IND754: A records check reveals the
white Dodge Avenger bearing Oklahoma tag IND754 is registered to Pablo Jose Soriano
Villareal at 7329 South Utica Avenue, Apt. 1014, Tulsa, Oklahoma (VIN:
1C3CDZCB9DN547722). The vehicle is operated by Pablo Soriano-Villareal.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 26 of 31

ATTACHMENT "E"
VEHICLE TO BE SEARCHED

Silver Hyundai Elantra Bearing Oklahoma Tag INH808: A records check reveals the
silver Hyundai Elantra is registered to Fernando Modesto Cazola at 7748 South Victor
Avenue, Apt. B, Tulsa, Oklahoma (VIN: KMHDH4AE7DU779547). The vehicle is

operated by Felix Gil-Cardenas.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 27 of 31

ATTACHMENT "F"
VEHICLE TO BE SEARCHED

Black Hyundai Azera Bearing Oklahoma Tag IND084: A records check reveals the
black Hyundai Azera bearing Oklahoma tag IND084 is registered to Diego Carrillo Lopez
at 11325 East 23" Street, Apt. 6, Tulsa, Oklahoma (VIN: KMHFC46F27A181249). The

vehicle is operated by Diego Carrillo-Lopez.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 28 of 31

ATTACHMENT "G"
VEHICLE TO BE SEARCHED

Gray Ford Fusion Bearing Oklahoma Tag ING961: A records check reveals the gray
Ford Fusion bearing Oklahoma tag ING961 is registered to David Hernandez Perez at 7321
South Utica Avenue, Apt. 913, Tulsa, Oklahoma (VIN: 3FAHPOJAXAR393776). The

vehicle is operated by David Hernandez-Perez.
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 29 of 31

ATTACHMENT “H”

DESCRIPTION OF ITEMS TO BE SEIZED

1. Documents showing ownership of real or personal property;
2. United States Currency or items reflecting drug proceeds;
3. Books, records, receipts, notes and other papers relating to the trafficking

of narcotics even though these documents may be in code or in a different language other
than English or in electronically stored data.

4. Contraband, including controlled substances, proceeds of drug sales,
records of drug transactions, drug sources, drug customers, and other tangible items
evidencing the obtaining, secreting, transfer and/or concealment of assets and/or money
obtained through or used in the transportation, distribution, and sale of narcotics, including
but not limited to drug or money ledgers, buyers lists, seller lists, recording of sales and
any corresponding records of account receivable, money paid or received, drugs supplied
or received, cash received to be paid for controlled substances or intended to be paid for
controlled substances, whether in paper form or electronically stored data on computer
discs, cellular telephones, or other storage media;

5. Items of personal property tending to establish the existence of a narcotics
conspiracy including but not limited to personal telephone bills, photographs and
documents and other items reflecting names, addresses, telephone numbers, and
communications;

6. Paraphernalia for distributing, packaging and weighing narcotics.

Equipment and materials used in the building or using concealed compartments;
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 30 of 31

7. Articles of personal property tending to establish the ownership of the
property in question, including telephone, rent receipts, keys, utility company receipts,
papers, documents, letters and cancelled mail envelopes;

8. Records of mail and communication services for cellular telephones and
other communication devices which evidence the participation in a conspiracy to distribute
narcotics;

9, Records and items reflecting travel for the purpose of participation in drug
trafficking including passports, airline tickets, vehicle rental receipts, credit card receipts,
hotel and restaurant receipts, cancelled checks, maps and records of long distance calls
reflecting domestic and foreign travel;

10. Any and all appointment calendars;

11. Bank statements, loan applications, money drafts, letters of credit, money
orders, cashier’s checks, bank checks, safety deposit box keys, vault keys, safes, any and
all documents relating to banking activities and other financial transactions including the
purchase of real estate and documents showing ownership of real estate;

12. Records relating to employment, wages earned and paid and other
compensation records. Records relating to local, state and federal personal and business
income, sales and service taxes, including but not limited to, computations, notes and
records used for tax purposes;

13. Evidence of proceeds including items relating to maintaining, secreting,
gathering or liquidating drug proceeds, particularly: financial records of withdrawals,
funds of transfers, purchases, sales, transfers of assets or consolidation of assets. Liquid

assets or evidence of them including currency, bank statements, money drafts, letters of
Case 4:19-mj-00175-JFJ Document 1 Filed in USDC ND/OK on 09/10/19 Page 31 of 31

credit, money orders, cashier’s checks, pass books, precious metals and jewelry, and
documents relating to safe deposit boxes, stocks, bonds and other financial instruments;

14. Evidence of the expenditure of money for the purchase of vehicles or
evidence establishing an ownership interest in vehicles, including certificates of title,
vehicle tag records, photographs and receipts of vehicle transactions;

15. Evidence contained within vehicles on the curtilage of the property to be
searched;

16. Cellular telephones including electronically stored data on said telephones
or other electronic storage devices such as PDA’s or electronic organizers;

17. _—_ Cellular telephones;

18. Electronic memory chips or storage chips or SIM cards used in cellular
telephones and the data and information stored thereon. Computers and data storage
devices including discs, drives, CD’s and DVD’s and the electronically stored data thereon.
The electronically kept information or data stored on electronic storage devices, computers
or PDA’s whether in files or disc, drives, in memory storage devices, in the drives or other
electronic storage medium. E-mail, text messages or other notes or records whether
financial or otherwise, accessible by computer or other communication services stored in
files on hard drives, drives, CD, DVD, in the drives, or other electronic storage medium or
device;

19. Firearms, ammunition and articles associated with the possession,

ownership and use of firearms including, boxes, receipts, holsters, clips, and equipment.
